Per Curiam.

The cause was previously heard by this court on defendant’s motion for leave to appeal and on a motion to dismiss defendant’s claimed appeal as of right on the ground that no substantial constitutional question was involved. This court overruled the motion to dismiss the appeal and granted the motion for leave to appeal in the belief that the record would indicate that certain incriminating evidence offered against defendant had been acquired as the result of an unreasonable search of defendant’s automobile.
On examination of the record, it is clear that the evidence before the trial court fully justified its finding as a matter of fact that defendant consented to the search which resulted in acquisition by the state of the foregoing incriminating evidence. There is, therefore, no substantial constitutional question before this court and the record does not indicate any reason for allowance of defendant’s motion for leave to appeal.
The cause is therefore dismissed because it involves no substantial constitutional question and because the motion for leave to appeal was improvidently allowed. See Williamson v. Rubich (1960), 171 Ohio St., 253, 168 N. E. (2d), 876.

Judgment accordingly.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Griffith, Herbert and Gibson, JJ., concur.